Wood, J. The question presented by this petition is whether a judgment rendered in favor of a plaintiff whose death, according to the evidence in the bill of exceptions, occurred before the trial, can be reversed and set aside on certiorari. Certiorari will not lie to correct errors or irregularities that could have been corrected on appeal. Reese v. Cannon, 73 Ark. 606; Salem v. Colley, 70 Ark. 71; Grinstead v. Wilson, 69 Ark. 587; Pine Bluff, etc., Co. v. Pine Bluff, 62 Ark. 196; Sumerow v. Johnson, 56 Ark. 85; Pettigrew v. Washington County, 43 Ark. 33; Haynes v. Semmes, 39 Ark. 399; Baskins v. Wylds, 39 Ark. 347; Payne v. McCabe, 37 Ark. 318. The error complained of here was an irregularity that did not appear on the face of the record itself, but' was made to appear from the testimony in the case preserved in the bill of exceptions. The error was such as could have been corrected on appeal. There is no showing that the petitioner herein has unavoidably lost 'his right of appeal. _ - Judgment affirmed.